Citation Nr: 0500074	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  95-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for the residuals, status post repair of bilateral 
hallux valgus deformities with hammer toe deformities of the 
middle toes of both feet, mild bilateral pes planus, and 
bilateral osteoarthritis of the feet.

2.  Entitlement to a compensable disability rating for post-
operative scars on the right foot.

3.  Entitlement to a compensable disability rating for post-
operative scars on the left foot.



REPRESENTATION

Veteran represented by:	Martin Kaplan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1976.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 10 percent for the bilateral foot disability and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a low 
back disability.  The veteran perfected an appeal of that 
decision.

In an April 1996 supplemental statement of the case, the RO 
increased the rating for the bilateral foot disability from 
10 to 30 percent.  The veteran has continued to assert that a 
higher rating is warranted, and the Board finds, therefore, 
that that issue remains in contention.

The veteran's appeal was previously before the Board in 
August 2002.  At that time the Board found that new and 
material evidence had been submitted, and reopened the claim 
for service connection for a low back disorder.  The Board 
then granted service connection for the degree of low back 
disability that was due to aggravation by the service-
connected bilateral foot disability.  The RO effectuated that 
decision in an August 2002 rating decision by assigning a 
10 percent rating for the degree of increased disability that 
was due to the service-connected bilateral foot disability.  

Additionally, the veteran claimed entitlement to a total 
rating based on individual unemployability in January 2000.  
In a November 2001 rating decision the RO denied that claim.  
The veteran was notified of this decision by a letter dated 
December 20, 2001.

The veteran, through his representative, submitted a timely 
notice of disagreement with the denial of entitlement to a 
total disability rating based on unemployability, and with 
the rating assigned for the degree of aggravation of his back 
disorder.  The RO issued a statement of the case on those 
issues in June 2004.  The veteran has not, however, submitted 
a substantive appeal following the issuance of the statement 
of the case.  The Board finds, therefore, that the issues of 
entitlement to an increased rating for the service-connected 
portion of the low back disability, and entitlement to a 
total rating based on unemployability, are not before the 
Board.

When the case was previously before the Board, the Board 
remanded the issue of the rating assigned for the bilateral 
foot disability for additional development.  That development 
has been completed to the extent possible, and the case 
returned to the Board for further consideration of the 
veteran's appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The bilateral foot disability is manifested by mild pes 
planus, arthritis, limited motion of the toes, painful 
callosities, and pain with use, resulting in limited 
endurance.

3.  The post-operative scars on the feet are well healed and 
asymptomatic.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for the residuals, status post repair of bilateral 
hallux valgus deformities with hammer toe deformities of the 
middle toes of both feet, mild bilateral pes planus, and 
bilateral osteoarthritis of the feet are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5276, and 
5278 (2004).

2.  The criteria for a compensable disability rating for the 
post-operative scars on the right foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (1995); 38 C.F.R. §§ 4.1, 4.3, 
4.118, Diagnostic Codes 7802-7805 (2004).

3.  The criteria for a compensable disability rating for the 
post-operative scars on the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (1995); 38 C.F.R. §§ 4.1, 4.3, 
4.118, Diagnostic Codes 7802-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Board has considered the relevant provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), that have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the relevant provisions of 
the VCAA, which is codified at 38 C.F.R. §3.159 (2004).  


Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not been enacted when the case was 
decided.  In Pelegrini the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
did note, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and compliance 
with the duty to assist provisions of the statute.  
Pelegrini, 18 Vet. App. at 122.

The RO provided a section 5103(a) notice to the veteran in 
March 2001.  In that notice the RO informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The Board notes that in the March 2001 notice the RO did not 
inform the veteran of the specific evidence required to 
establish entitlement to higher ratings for the bilateral 
foot disability.  The RO did, however, provide the veteran a 
copy of the appealed rating decision, a statement of the 
case, and multiple supplemental statements of the case.  In 
these documents the RO provided him with notice of the 
regulatory requirements for higher ratings, and the reasons 
for determining that the evidence he submitted did not show 
that those requirements were met.  In these documents the RO 
also informed him of the cumulative evidence previously 
provided to VA or obtained by VA on the veteran's behalf, and 
any evidence he identified that the RO was unable to obtain.  
In the August 2003 remand the Board informed the veteran of 
the additional evidence needed to show entitlement to higher 
ratings.  The Board finds that in all of these documents VA 
informed the veteran of the evidence needed to substantiate 
his claim for higher ratings, the evidence he was responsible 
for submitting, and what evidence VA would obtain to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 183.

Although the March 2001 notice was sent following the March 
1995 decision, the veteran has had more than three years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the March 
2001 notice the RO obtained additional evidence, and based on 
that additional evidence the RO re-adjudicated the 
substantive merits of the veteran's claim in multiple 
supplemental statements of the case.  In re-adjudicating the 
claim for increased ratings the RO considered all the 
evidence of record and applied the benefit-of-the doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  For these reasons the Board finds 
that the veteran has not been prejudiced by having been 
notified of the evidence needed to substantiate his claim 
following the RO's March 1995 unfavorable decision.  The 
Board also finds that, given the extensive development that 
has been undertaken in this case, any error in the content of 
the March 2001 notice is harmless.  See VAOPGCPREC 7-04.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's VA treatment records, and 
the private treatment records he identified that document the 
history and extensive treatment given for his multiple 
musculoskeletal disabilities.  He provided hearing testimony 
before the RO's Hearings Officer in August 1995.  The RO also 
obtained a copy of his claims file from the Social Security 
Administration (SSA), that includes additional medical 
evidence.  In addition, the RO provided him VA medical 
examinations in October and November 1995, April 1997, and 
June 2004.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).

Factual Background

The veteran's service medical records disclose that when 
examined on entering service in January 1974, he was found to 
have bilateral hallux valgus deformities of the feet that 
were asymptomatic.  He complained of painful feet, including 
painful callosities on the feet, throughout service.  In 
January 1976 he underwent surgery to remove the bunions on 
the lateral and medial sides of both feet, to correct the 
hallux valgus deformities, to correct a hammer toe on the 
third digit of the left foot, and to remove a ganglion from 
the left foot.  The surgery did not alleviate his symptoms, 
and additional surgery was performed in September 1976.  The 
service medical records do not show that his feet were run 
over by a tank, or any other vehicle, or that he incurred any 
fractures of the feet while in service.

The RO granted service connection for the bilateral foot 
disability in May 1977, described as calluses on both soles, 
hammer toe on the middle toe of the left foot, bilateral 
hallux valgus, and mild bilateral pes planus.  The RO 
assigned a 30 percent rating for the disability.  In 
addition, the RO granted service connection for the post-
operative scars on the right and left foot, rated as non-
compensable.

The veteran had additional surgery on the left foot in June 
1984, including K-wire fixation of the hallux valgus 
deformity of the first digit, arthroplasty of the third 
digit, and osteotomy with K-wire fixation of the fifth digit.  
The right foot was operated on in February 1985, with 
bunionectomy and K-wire fixation of the first digit, 
arthroplasty with K-wire fixation of the third digit, and 
osteotomy of the fifth digit with K-wire fixation.  Surgery 
was again performed in February and March 1991 to correct the 
bilateral hammer toe deformities of the third digits.

In a September 1987 rating decision the RO changed the 
definition of the foot disability to status post repair, 
bilateral hallux valgus deformity with hammer toe deformities 
of the middle toes of both feet and bilateral mild pes 
planus.  The RO also decreased the assigned rating from 30 to 
10 percent effective in December 1987.  The 10 percent rating 
was in effect until the veteran's July 1994 claim for an 
increased rating.

The veteran has presented medical evidence showing that he 
has continued to suffer from chronic bilateral foot pain 
since his separation from service.  He also incurred an on 
the job injury to the back in May 1989, following which he 
was limited to light duty work at the United States Postal 
Service.  He again injured his back at work in June 1994, and 
in October 1994 underwent a discectomy due to a herniated 
nucleus pulposus with recurrent radiculopathy.  He continued 
to experience debilitating back pain, and did not return to 
work following the June 1994 injury.

Surgery was again performed on the left foot in July 1994 
with osteotomy of the first digit and fusion of the 
interphalangeal joints of the third digit.  In December 1994 
the veteran had painful plantar lesions under the first 
digits, and atrophy of the fat pad.  His private physician 
instructed him to contact VA about orthotic devices to keep 
the pressure off the balls of the feet.

In the August 1995 hearing the veteran testified that 
following the surgery in July 1994, he continued to have pain 
in his feet.  He stated that he was given orthotics for his 
shoes after the surgery, and that he continued to have 
calluses on the feet.  He also stated that his toes hurt all 
the time, and that he had swelling in the feet.  He further 
complained of the pain in his back, legs, and knees, and 
reported that he had great difficulty climbing stairs.  He 
was unable to stand or walk for long periods.  His normal job 
at the Post Office had required him to be on his feet for 
eight hours a day, which had been difficult for him to do.  
In conjunction with the hearing he submitted an August 1995 
report from his private physician indicating that he had 
developed significant limitation of motion in the hallux due 
to arthritis.

The veteran also presented the report of a September 1995 
evaluation, during which he reported that both his feet had 
been run over by a Sherman tank, causing multiple fractures 
(he has repeated this allegation to a number of physicians).  
The physician noted that the veteran had had multiple 
surgeries on the feet to correct hallux valgus and hammer toe 
deformities.  The physician found that the right foot was 
"greatly symptomatic" underneath the first 
metatarsophalangeal joint.  That area of the foot was very 
tender, preventing the veteran from bearing weight on that 
portion of the foot.  He consequently walked with a severe 
limp, and used a cane.

Examination of the right foot revealed multiple small 
incisions over the dorsum of the foot, normal subtalar 
motion, reduced plantar flexion (the veteran had a lipoma 
removed from the right ankle), reduced mid-tarsal motion, 
tenderness under the first metatarsophalangeal joint, and a 
small bony lump proximal to that joint.  He had some 
osteophytes in the first metatarsophalangeal joint, but its 
overall alignment was good.  There was 10 degrees of 
dorsiflexion and 20 degrees of plantar flexion in the joint.  
The physician also found tenderness in the fifth 
metatarsophalangeal joint, and reduced movement in the 
interphalangeal joints of the third and fourth digits.  An X-
ray study showed evidence of the previous surgery, with a 
screw in the first metatarsal head.  The physician assessed 
the complaints pertaining to the right foot as post-traumatic 
arthritis in the first metatarsophalangeal joint.

Examination of the left foot revealed wasting of the extensor 
digitorum brevis, multiple scars on the dorsum of the foot, 
slightly reduced plantar flexion of the ankle, normal 
subtalar motion, and slightly reduced dorsal and plantar 
flexion of the great toe.

The veteran presented a November 1995 report from his private 
physician in which the physician stated that the veteran was 
unable to work due to his lumbar and lower extremity pain, 
including significant bilateral foot pain and radicular pain 
in the left lower extremity.

During a November 1995 VA examination the veteran reported 
that during service a tank ran over his feet, resulting in 
several broken bones in the feet.  He also reported having 
undergone eight surgeries on his feet, and experiencing 
extreme pain with ambulation.  He had been using orthotic 
inserts since 1975 that helped, but did not alleviate the 
foot pain.  Examination revealed multiple surgical scars on 
the feet; atrophied plantar fat pads, bilaterally; decreased 
muscle strength, primarily on the left; pain with range of 
motion of the first digits; and an antalgic gait, using a 
cane.  The veteran was unable to rise on his toes.  There 
were hyperkeratoses under the first and fifth digits, 
bilaterally, and the arch of the foot was mildly flattened.  
The examiner also diagnosed generalized degenerative joint 
disease in both feet, as well as other structures in the 
lower extremities.

The report of an orthopedic evaluation in October 1996 
indicates that the veteran complained of persistent foot 
pain, and the inability to walk or stand for a prolonged 
period of time.  The orthopedist also found that he suffered 
from persistent back pain, and provided the opinion that he 
was unable to work.

The RO provided the veteran an additional VA examination in 
April 1997.  The examiner found that the veteran's posture, 
stance, supination, pronation, and ability to squat and rise 
on the heels and toes were all normal.  Examination revealed 
the surgical scars as evidence of the previous surgeries.  
There was mild pes planus and pain in the first 
metatarsophalangeal joints, bilaterally.  The examiner found 
that the functioning of the feet was essentially normal, that 
there were no deformities, and that the veteran's gait was 
normal.  An X-ray study of the right foot disclosed mild 
planus deformity, and post hallux valgus repair with mild 
degenerative changes.  
X-rays of the left foot revealed a screw transfixing the 
distal aspect of the first metatarsophalangeal joint and mild 
degenerative changes in the joint.  The examiner noted that 
the veteran complained of having pain in the feet all the 
time, that he did not have acute flare-ups, and that the 
disability determined in the examination was the maximum 
disability.

The veteran submitted multiple documents pertaining to his 
receipt of benefits under the Federal Employees' Compensation 
Act and disability retirement from the Office of Personnel 
Management.  Those records include several reports from his 
private physician indicating that he was unable to work due 
to lumbar radiculopathy, left leg pain, bilateral knee pain, 
and bilateral foot pain.  Medical records from the Postal 
Service's health unit show that he continued to complain of 
pain in the feet, as well as the back.  His private physician 
completed several statements to have him excused from work 
indicating that he was unable to work due to his low back 
disability.  In a November 2002 decision the Merit Systems 
Protection Board determined that he was eligible for 
disability retirement due to back, foot, and knee problems, 
and the medication he took for those problems.

The veteran presented the report of an April 1999 evaluation, 
during which he complained of pain in the low back that 
radiated into both lower extremities to the heels.  He had 
not worked since 1994.  Examination revealed scars on both 
feet.  The left foot was doing well, without discomfort.  
There was tenderness in the first metatarsophalangeal joint 
of the right foot, and the ball of the foot had a very large 
corn.  The evaluator found that the right foot pain would 
prevent the veteran from extensive walking.

During a December 1999 evaluation he complained of pain in 
his back, feet, and both knees.  Examination revealed well 
healed scars; decreased range of motion of the great toes, 
primarily the right; hypersensitivity to touch on the first 
metatarsophalangeal joints; and pain in the left foot at the 
fifth metatarsophalangeal joint and at the heel.  He had 
difficulty with toe walking, heel walking, and squatting.  X-
ray studies of the feet showed significant arthritis in the 
first metatarsophalangeal joint on the right; arthroplasty of 
the fifth metatarsal, healed; and moderate osteoarthritic 
changes throughout the feet.

VA treatment records reveal that in September 2001 the 
veteran complained of constant pain in the back, and pain in 
the feet.  When examined in the Podiatry Clinic in April 
2002, he complained of bilateral foot pain, and stated that 
the pain in his back and knees had increased significantly.  
He had been given a pair of orthotics that improved his foot 
pain only minimally.  He was then given a referral to the 
Prosthetics Clinic for extra-depth shoes and orthotics.  In 
April 2001 he reported that the orthotic insoles had helped.  
He continued, however, to experience intermittent pain in 
both feet.  A July 2002 treatment record shows that he had 
generalized degenerative joint disease and gouty arthritis in 
his feet and ankles.  He was then given shoe replacements 
through the Prosthetics Clinic.

His VA physician found in November 2002 that he was 
permanently disabled due to back pain.  The physician made no 
reference to his foot pain.  When seen in the Podiatry Clinic 
in July 2003 the veteran continued to complain of pain in the 
feet and ankles.  He also stated that the orthotic shoes he 
had been given relieved much of his pain, and he was given 
replacement shoes.  In September 2003 his primary complaint 
was pain in the knees due to gouty arthritis.

The veteran underwent additional VA medical examinations in 
June 2004.  During the examination for scars, he reported 
having had eight surgeries on his feet.  He also reported 
having pain in his feet that made walking difficult.  
Examination revealed a total of seven scars on the dorsal 
surface of both feet, all of which were similar in 
appearance.  On the right foot, the scars were as follows: a 
2.8 centimeter (cm.) by 0.2 cm. scar, a 5.2 cm. by 0.3 cm. 
scar, a 3.4 cm. by 0.2 cm. scar, and a 3.0 cm. by 0.3 cm. 
scar.  The scars on the left foot were as follows:  a 2.2 cm. 
by 0.2 cm. scar, a 5.1 cm. by 0.4 cm. scar, and a 6.0 cm. by 
0.2 cm. scar.  The examiner obtained photographs of the 
scars, which are of record.  Review of those photographs 
reveals that the scars are barely discernible.  None of the 
scars adhered to the underlying tissue, and none were 
painful.  All the scars were stable, without irregular 
appearance.  The examiner determined that all the scars were 
superficial, with no evidence of inflammation, edema, or 
keloid formation.  The scars were slightly depressed and 
hypopigmented.

During the June 2004 foot examination the veteran reported 
having pain in the plantar surface of the first and fifth 
metatarsophalangeal joints of both feet, worse on the right.  
He also complained of stiffness in the toe joints, without 
fatigability.  He had no symptoms at rest, but had pain with 
standing and walking.  He experienced a flare-up of pain with 
walking 10-15 minutes, which was relieved with rest or 
medication.  He denied that the foot pain interfered with 
regular activities.  He walked with a slight limp on the 
right foot, and used a cane for ambulation.  He had also used 
shoe inserts since 1994.  

The examiner reviewed the veteran's medical records in 
conjunction with the examination, and summarized the multiple 
surgeries that the veteran had had on the feet.  He noted 
that the veteran was not working at the time of the 
examination, and found that he was not working due to the 
back condition, not the foot disability.  The veteran 
reported that he stayed at home most of the time, and was 
able to ambulate around the house with a walking cane.  He 
had no difficulty in performing the activities of daily 
living, but avoided prolonged walking due to his back and 
foot conditions.

On examination the veteran walked with a slight limp favoring 
the right foot.  Examination of the left foot revealed the 
healed surgical scars; hallux valgus of five degrees; severe 
tenderness with callus formation on the plantar surface of 
the metatarsophalangeal joint of the great toe; mild 
tenderness and a callus at the metatarsophalangeal joint of 
the fifth toe; and a callus at the heel, without tenderness.  
There was no hammer toe deformity of any toe.  The range of 
motion of all joints in the toes was limited.  Examination of 
the joints, however, revealed no erythema, effusion, muscle 
atrophy, or tenderness.  Repetitive use did not result in any 
additional loss of motion, fatigue, incoordination, or lack 
of endurance.  The range of motion of the left ankle was 
normal, with no pain on motion, effusion, erythema, 
instability, or muscle atrophy.

Examination of the right foot showed hallux valgus of eight 
degrees; tenderness and callus formation at the plantar 
surface of the metatarsophalangeal joint of the great toe, 
without erythema; tenderness and callus formation on the 
plantar surface of the metatarsophalangeal joint of the fifth 
toe; callus formation at the heel, without tenderness; no 
evidence of a hammer toe; limited motion of all the joints of 
all toes; and no evidence of erythema or effusion in the 
joints.  Repetitive use did not result in additional 
limitation of motion, fatigue, incoordination, or lack of 
endurance.  The range of motion of the right ankle was 
normal, without pain on motion, effusion, erythema, 
instability, or muscle atrophy.

The examiner found that the veteran was able to stand and 
walk with normal posture, but that he experienced pain with 
walking more than 10-15 minutes.  He was able to heel walk, 
but could not toe walk due to the pain in the great toes.  In 
examining his shoes there was an increased wear pattern on 
the lateral aspect of the shoe insert, indicating abnormal 
weight bearing.  Both feet showed mild stressor with loss of 
the medial longitudinal arch, but the alignment of the 
Achilles tendon was normal on weight-bearing or non-weight 
bearing position.  The veteran reported no pain on 
manipulation of the Achilles tendon, and there was no mal-
alignment of the forefoot or midfoot.  The examiner 
referenced existing X-ray studies that revealed mild 
degenerative changes in the first and fifth metatarsals.

As previously stated, the RO obtained a copy of the veteran's 
claims file from the SSA.  That evidence shows that he was 
awarded disability benefits in September 1996 with a primary 
diagnosis of a herniated spinal disc, post operative, and no 
secondary diagnosis.

The SSA records included the report of an April 1995 
functional assessment showing that the veteran had not worked 
since an on the job back injury in May 1994.  He was 
evaluated in February 2003 regarding his continuing 
entitlement to SSA disability benefits.  At that time he 
complained of pain on the plantar surface of the 
metatarsophalangeal joints of the first toe, more so on the 
right.  If barefoot, he could walk only from room to room on 
a hard surface due to the foot pain.  He could walk for about 
a mile or stand for 30 minutes while wearing his orthopedic 
shoes.  He walked with a limp, and used a cane.  He also 
experienced pain in the low back that radiated to the left 
lower extremity.  In addition, he developed gout in the 
bilateral knees over the previous six to eight months.  The 
pain in his knees and right foot made using stairs very 
difficult, in that he had requested an elevator be installed 
in his home.  He also had degenerative changes in the 
cervical spine, causing weakness in the upper extremities.

He performed all the activities of daily living, although he 
had to rest often.  He could stand and walk with limited 
ability, but could not squat.  He walked with an antalgic 
gait, using a cane.  Examination revealed a very hard callus 
on the first metatarsophalangeal joint on the left foot, and 
exquisite pain in the same area on the right foot.  The 
examiner found that the pain prevented the veteran from doing 
anything productive, but he did not distinguish between the 
back, knee, and foot pain.  An X-ray study of the right foot 
in February 2003 revealed the surgical changes and mild 
degenerative changes in the first metatarsophalangeal joint.

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  If an unlisted condition is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, multiple 
involvements of the interphalangeal, metatarsal, and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Bilateral Foot Disability

When the RO denied entitlement to an increased rating in 
March 1995, the foot disability was rated as analogous to 
claw foot under Diagnostic Code 5278.  38 C.F.R. § 4.20 
(2004).  In a November 2001 rating decision the RO changed 
the definition of the service-connected foot disability to 
include osteoarthritis of the bilateral feet.  The RO also 
changed the Diagnostic Code under which it was rated to 5003, 
for degenerative arthritis, with a parallel citation to 
Diagnostic Code 5278.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

A review of the diagnostic codes pertaining to the feet 
reveals that there are no diagnostic codes for limitation of 
motion of the toes.  Although Diagnostic Code 5271 pertains 
to limited motion of the ankle, the veteran's foot disability 
is not manifested by any impairment of the ankle.  Diagnostic 
Code 5280 for hallux valgus (unilateral) provides a maximum 
10 percent rating for that disability.  A maximum 10 percent 
rating is also available under Diagnostic Code 5282 for 
hammer toe (unilateral), if all the toes on the foot are 
hammer toes.  A hammer toe deformity of a single toe is non-
compensable.  Except for Diagnostic Code 5276 for acquired 
flatfoot, and Diagnostic Code 5278 for acquired claw foot, 
the remaining diagnostic codes for the feet do not have a 
rating in excess of the 30 percent rating that has been 
assigned.  38 C.F.R. § 4.71a (2004).

Both Diagnostic Codes 5276 and 5278 include as rating 
criteria tenderness of the plantar surfaces of the feet and 
callosities, which are two of the primary manifestations of 
the veteran's foot disability.  Diagnostic Code 5276 provides 
a 50 percent rating for bilateral involvement, and a 
30 percent rating for unilateral involvement, if the disorder 
is pronounced, with marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A 30 percent 
rating (20 percent if unilateral) applies if the disorder is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  38 C.F.R. § 4.71a (2004).

The evidence shows that the bilateral foot disability is 
manifested by degenerative changes in the metatarsophalangeal 
joints, pain with weight bearing, limited motion of the 
joints in the forefoot, and painful callosities under the 
first and fifth metatarsophalangeal joints.  The five degree 
valgus deformity of the left great toe, and the eight degree 
deformity of the right great toe, are not comparable to 
marked pronation of the feet, in that the examiner described 
the residual valgus deformities as mild.  The veteran 
experiences pain in the feet with use and has painful 
callosities, but accentuated pain with use and painful 
callosities warrant no more than a 30 percent rating for 
bilateral involvement.  In addition, the evidence indicates 
that his symptoms are relieved by orthopedic shoes or 
appliances, in that he can walk up to a mile when wearing the 
orthopedic shoes.  The Board finds, therefore, that the 
criteria for a higher rating based on Diagnostic Code 5276 
are not met.

Diagnostic Code 5278 for claw foot (pes cavus) provides a 
maximum 50 percent rating for bilateral involvement if the 
disorder is manifested by marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity.  The bilateral 
disorder is rated at 30 percent if manifested by all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.  38 C.F.R. § 4.71a 
(2004).  

The evidence indicates that, following the surgery in 1991, 
the veteran has no hammer toes on either foot.  He does not 
have a dropped forefoot or contraction of the plantar fascia, 
in that none of the examinations revealed any deformities in 
the forefoot other than the valgus deformities.  The valgus 
deformities of the great toes are not comparable to marked 
varus deformity, in that the examiner described the 
deformities as mild.  The evidence indicates that the veteran 
has difficulty walking due to pain in the metatarsophalangeal 
joints due to arthritis, not the valgus deformities of the 
great toes.  The veteran does have painful callosities on 
both feet, but in the absence of the remaining criteria for a 
50 percent rating, the painful callosities are equivalent to 
marked tenderness under the metatarsal heads (a criterion for 
the 30 percent rating).  The Board finds, therefore, that the 
criteria for a disability rating in excess of 30 percent 
based on the criteria for Diagnostic Code 5278 are not met.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the bilateral foot disability is manifested by 
pain, limitation of motion, and lack of endurance, in that 
the veteran is limited in standing and walking.  Diagnostic 
Codes 5276 and 5278 are not, however, based on limitation of 
motion, and incorporate all of the functional limitations 
resulting from the foot disability.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  Consideration of the functional 
limitations does not, therefore, result in entitlement to a 
higher rating.

In summary, the criteria for a rating in excess of 30 percent 
are not met, based on application of the only diagnostic 
codes pertaining to the feet that provide for a rating in 
excess of 30 percent.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to an increased schedular rating for the 
residuals, status post repair of bilateral hallux valgus 
deformities with hammer toe deformities of the middle toes of 
both feet, mild bilateral pes planus, and bilateral 
osteoarthritis of the feet.

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  The issue of entitlement to an extra-schedular 
rating will be address below.


Evaluation of Scars

In addition to the musculoskeletal disability addressed 
above, service connection has been granted for the surgical 
scars on the feet.  Subsequent to the initiation of the 
veteran's claim, the regulations pertaining to the evaluation 
of scars were revised effective August 30, 2002.  Schedule 
for Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 
31, 2002) (codified at 38 C.F.R. § 4.118 (2004)).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-00.

The RO provided the revised rating criteria to the veteran in 
the June 2004 supplemental statement of the case, and 
considered those criteria in continuing the non-compensable 
ratings that have been assigned.  The veteran was then given 
the opportunity to submit evidence and argument in response.  
The Board finds, therefore, that it can consider the original 
and revised version of the rating criteria without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board is precluded from considering new law that the RO 
has not previously applied).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  
38 C.F.R. § 4.118 (1995).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, if the area of the scar is 144 
square inches or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (2004).

The evidence shows that the scars are superficial, in that 
the examiner in June 2004 so determined.  According to the 
measurements provided by the examiner in June 2004, the 
combined area of the scars is not 144 square inches or 
greater.  The multiple examinations all showed that the scars 
are well healed, stable, not ulcerated, and not tender or 
painful on examination.  In addition, the evidence does not 
indicate that the scars, rather than the underlying 
musculoskeletal pathology, result in any limitation of 
function.  The Board finds, therefore, that the criteria for 
a compensable rating based on either version of the rating 
criteria are not met, and that neither version of the rating 
criteria is more beneficial to the veteran.  VAOPGCPREC 3-00.  
For that reason the preponderance of the evidence is against 
the claim of entitlement to compensable ratings for post-
operative scars on the right and left foot.

In reaching the conclusions above the Board has considered 
the issue of whether the veteran's service-connected 
bilateral foot disability and/or bilateral foot scars 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-foot 
disabilities, in and of themselves, interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  

While the evidence does indicate that the veteran is 
unemployed, the evidence does not indicate that the service-
connected disabilities, without consideration of the 
disabilities that are not related to service, preclude the 
veteran from securing and following substantially gainful 
employment or cause marked interference with employment.  In 
this regard the evidence suggests that the veteran cannot 
work due to a back, knee, and foot problems.  The evidence 
does not establish that the veteran's bilateral foot disorder 
and/or the scars of the feet, interfere with employment 
beyond that contemplated by the evaluations assigned by the 
rating schedule.  The effect on the veteran's employment by 
the service-connected disabilities has been considered in the 
ratings assigned.  Furthermore, the evidence does not 
indicate that the service-connected disabilities alone have 
caused frequent periods of hospitalization; the veteran was 
hospitalized due to his feet only once during the time period 
relevant to his July 1994 claim for an increased rating.  
Remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not, therefore, appropriate.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for the residuals, status post repair of bilateral 
hallux valgus deformities with hammertoe deformities of the 
middle toes of both feet, mild bilateral pes planus, and 
bilateral osteoarthritis of the feet is denied.

The claim of entitlement to a compensable disability rating 
for post-operative scars on the right foot is denied.

The claim of entitlement to a compensable disability rating 
for post-operative scars on the left foot is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


